DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claims presented 02/26/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1, 10, and 19 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a method comprising: registering a user biometric, comprising: capturing a first biometric modality associated with a user at a first time; extracting first biometric data from the biometric modality; and generating a first template based on the first biometric data; and enrolling the user in a system, comprising: capturing the first biometric modality associated with the user at a second time after the first time; extracting second biometric data from the first biometric modality; generating a second template based on the second biometric data; comparing the second template with the first template to quantify a degree of similarity therebetween; and
sending, when the quantified degree of similarity between the first template and a second template exceed a threshold, a confirmation.

None of the references, either singularly or in combination, teach or fairly suggest a system comprising: a processor; and a memory storing instructions thereon that, when executed by the processor, cause the processor to: receive a first biometric modality and a second biometric modality associated with a user; generate a first template, the first template being a fusion of data associated with the first biometric modality and the second biometric modality; compare the first template with one or more stored templates to quantify a degree of similarity therebetween; and send, when the quantified degree of similarity between the first template and each of the one or more stored templates is below a threshold, an alert.

None of the references, either singularly or in combination, teach or fairly suggest a system comprising: a processor; an imaging device; a user device coupled to the processor; and
a memory storing instructions thereon that, when executed by the processor, cause the processor to: capture, using the imaging device, an image of a user; add a session tag to the captured image; generate a first template from the captured image; determine, based on a predetermined threshold, whether the first template matches a second template; when the first template matches the second template, generate and send a confirmation to the user device; and when the first template does not match the second template, generate and send an alert the user device.

U.S. Patent Application Publication 2017/0032205 A1 to Paul et al. discloses a process 800 for storing biometric data that includes multiple types of biometric images. The system 200 accesses multiple biometric images of the person (810). The system 200 accesses multiple reference images (820). The system 200 may access the same combination of two or more of a left iris image of a reference person, a right iris image of a reference person, a facial image of a reference person, an image of any one or more of a reference person's fingerprints, and an image of a reference person's handprint. The system 200 computes multiple similarity scores (830). Each of the multiple similarity scores may represent similarity between one of the multiple biometric images and one of the multiple reference images. For instance, the system 200 may compute a left iris similarity score, a right iris similarity score, a facial similarity score, one or more similarity scores for any one or more of the person's fingerprints, and a handprint similarity score. The system 200 computes a fused similarity score based on the multiple similarity scores (840). The system 200 stores similarity score data for use in searching based on the multiple similarity scores (850). The system 200 may store the multiple similarity scores and the fused similarity score as a vector of similarity scores associated with identification information for the person whose images were used to compute the multiple similarity scores. The identification information may include an identifier for the person, a name, more detailed biometric data (e.g., the multiple images used to generate the multiple similarity scores), and/or any other data that may be useful in performing future authentication processes for the person.

U.S. Patent Application Publication 2008/0059807 A1 to Miller et al. discloses a multimodal biometric identification or authentication system that includes a plurality of biometric clients. Biometric matching engine 21 converts biometric images into templates at enrollment time and creates probe templates to compare against stored records at search time.
Biometric matching engine 21 includes a facial recognition SDK 27, an iris recognition SDK 31, and fingerprint recognition SDK 35. Facial recognition SDK is adapted to compare facial biometric templates and return a score that represents the degree of similarity of the templates. FIG. 8 shows an example of an enrollment process from the router's perspective. The router receives demographic and biometric data from a client at block 71. Demographic data may include and individuals name, sex, height, weight, hair color, eye color, etc. The router stores the demographic data in the demographic database 19 (FIG. 1) at block 73. The router sends the biometric data, which includes one or more biometric images, to a biometric matching engine at block 75. There is an implicit wait for the query image to return the template or templates. When the router receives the template or templates from the biometric matching engine, as indicated at block 77, the biometric matching engine checks, at decision block 79, the group is configured for striped or mirror operation. If the configuration is not mirrored (i.e. striped), the router sends the template or templates to on biometric matching engine of the group, based upon a load balancing scheme, at block 81. If, at decision block 79, the configuration is mirrored, the router sends the biometric template or templates to each biometric matching engine of the group, at block 83. Then, the router reports OK to the client, at block 85, and enrollment processing ends.

U.S. Patent Application Publication 2013/0015355 A1 to Noone et al. discloses a method and system for detecting an object transiting an interrogation zone of an electronic article surveillance (“EAS”) system and determining whether the object is a person entering or exiting the facility in order to increment a corresponding counter. A first zone detector detects motion in a first zone. The first zone detector can be a first passive infrared (“PIR”) detector. A second zone detector detects motion in a second zone different from the first zone. The second zone detector can be a second PIR detector. A processor is in communication with the first and second zone detectors in which the processor receives data from the first and second zone detectors to determine whether to increment a count value based at least in part on the received data. The process of FIG. 7 incorporates three detection devices, PIR 1, PIR 2 and infrared sensor array 20, to determine whether to increment the counters. Alternatively, any two of the detection devices may be used to determine whether to increment the counters, e.g., PIR 1 and PIR 2. After the process starts, e.g., the system is activated, the system determines whether PIR 1 detects an object. (step S100). Referring back to step S100, when no object is detected by PIR 1, a determination is made whether an object is detected by PIR 2 (step S114). In particular, a determination is made that no object is entering the building due to the lack of a PIR 1 detection signal. In other words, the object may be exiting the building. If PIR 2 does not detect the object, a determination is made whether PIR 1 detects the object, i.e., alternate between checking PIR 1 and PIR 2. However, if PIR 2 detects an object (step S114), a PIR 2 timer is started (step S116). The PIR 2 timer may be a countdown timer that counts down from predetermined time or up to a predetermined time. Next, the PIR 2 timer is checked to determine whether it has expired (step S118). If the PIR 2 timer is determined to have expired, PIR 1 and PIR 2 flags and timers are reset. If PIR 2 timer is determined not to have expired, a determination is made as to whether infrared beams 26 are broken (step S120). In other words, whether the object that was detected by PIR 2 continues to move through the interrogation zone. If no infrared beams 26 are broken, a determination is made whether the second timer has expired (step S118).

However, none of the above teach or fairly suggest the systems and associated with it the method as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622